Citation Nr: 0614152	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-25 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) death benefits.


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel





INTRODUCTION

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 decision of the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO), denying the appellant's claim for VA 
benefits because her deceased spouse did not have the 
required military service to render her eligible for VA 
benefits.

In June 2004 the appellant perfected her appeal and elected 
to have her case decided without a hearing.  


FINDINGS OF FACT

The National Personnel Records Center (NPRC) certified that 
the appellant's late husband had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces; 
the documents submitted by the appellant shows no such 
service and there is no indication that any such evidence 
exists.


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

There was a significant change in the law prior to this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West.2002)).  VA has issued final regulations to implement 
these statutory changes.  See 66 Fed. Reg. 45,620, et seq. 
(Aug. 29, 2001), codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2005).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the appellant under the VCAA have been 
fulfilled.
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103; Pelea v. Nicholson, 
19 Vet. App. 296 (2005).  The Board concludes the discussion 
in the September 2003, November 2003, January 2004 and March 
2004 letters from the RO stating that her deceased spouse did 
not have the requisite service for VA benefits, and 
subsequent discussion to the same effect in the May 2004, 
Statement of the Case, adequately informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.  After the 
appellant submitted a completed application for benefits, the 
RO informed her that it must secure a certification or other 
relevant records from the service department of her deceased 
spouse's service.  She was then informed by letter in January 
2004 that the service department had determined that her 
spouse did not have the required military service for VA 
benefits.  The statement of the case included that part of 
38 C.F.R. § 3.203 that allows for proof of service by service 
documentation submitted by the appellant.  Pelea, supra.  
Thus, she was informed of her responsibilities in development 
of the claim, and VA's responsibilities, which the RO 
fulfilled.  She was notified and made aware of the evidence 
needed to substantiate her claim and the avenues through 
which she might obtain such evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 
 
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained a certification from the service 
department, which shows that the appellant's late husband had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  The evidence submitted by the appellant 
does not show the requisite service and she has not indicated 
that she has such documentation.
 
The appellant has had an opportunity to respond with 
additional evidence or argument in support of her claim.  She 
has neither come forward with appropriate evidence nor is 
there any reasonable possibility that such evidence exists.  
In light of all of these considerations, the Board finds that 
it is not prejudicial to the claimant to proceed to 
adjudicate the claim on the current record.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 
 
Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance 
including, but are not limited to, the claimant's 
ineligibility for the benefit sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's 
deceased spouse's alleged period of active service and no 
other development is warranted because the law, and not the 
evidence, is dispositive in this case.  VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2).  It is also pertinent to note that 
the evidence does not show, nor does the appellant contend, 
that any notification deficiencies, either with respect to 
timing or content, have resulted in prejudice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, No 05-7157 (Fed. Cir. April 5, 2006) (due process 
concerns with respect to VCAA notice must be pled with 
specificity).

Law and Regulations

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946) is 
included.  38 C.F.R. § 3.40(d).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, VA may accept evidence of service submitted 
by an appellant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time, and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  However, where the 
appellant does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification of service from the 
service department.

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
Analysis

The appellant claims basic eligibility for VA benefits based 
on her late husband's service with the Philippine 
Commonwealth Army.  In support of her claim the appellant has 
submitted evidence, including Detachment Orders No. 9 from 
Military Police Command, a Processing Affidavit from 
Philippine Army Personnel, a certificate Philippine 
Constabulary, a copy of her husband's death certificate, and 
an Application for Old Age Pension (surviving spouse) filed 
with the Philippines Veteran's Office.   

The NPRC certified in December 2003, that the appellant's 
late husband had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  

In January 2004, the RO received the NPRC's response to RO 
inquiry as to the nature of the appellant's deceased spouse's 
service.  The NPRC responded again that the appellant's 
deceased spouse had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerillas, in the 
service of the United States Armed Forces.   

The appellant maintains that she is entitled to VA benefits 
based on her late husband's alleged qualifying military 
service in the United States Armed Forces during World War 
II.  While she has submitted evidence in support of her 
claim, none of her submissions consisted of a document from a 
United States service department and none of the additional 
evidence shows that the veteran had the requisite service.  
See 38 C.F.R. § 3.203(a).

In Pelea v. Nicholson, 19 Vet. App. 296 (2005), referred to 
in the VCAA analysis above, the Court of Appeals for Veterans 
Claims noted that there appeared to be a conflict between 
38 C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department".  As noted above, in addition to the 
NPRC's negative certification, the appellant was informed 
that she could submit evidence to support her claim without 
verification from the service department and she did submit 
additional documents, but this latter evidence fails to show 
that her husband  had service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces and she has not 
given any indication that any of the documents noted in 
38 C.F.R. § 3.203(a) exist.  

In view of the foregoing, the Board must find that the 
appellant's late husband did not have the type of qualifying 
service that would confer upon her basic eligibility for VA 
benefits.  Accordingly, the appeal is denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  







ORDER

The appeal for basic eligibility for VA death benefits is 
denied.
 
 

	                        
____________________________________________
	R. F. WILLIAMS
                              Veterans Law Judge, Board of 
Veterans' Appeals 





 Department of Veterans Affairs


